UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                        v.

                                  Airman First Class OWEN D. HIPPS
                                       United States Air Force

                                                  ACM 38927

                                                16 August 2016

            Sentence adjudged 18 August 2015 by GCM convened at Columbus Air
            Force Base, Mississippi. Military Judge: Shaun Speranza.

            Approved Sentence: Dishonorable discharge, confinement for 10 months,
            and reduction to E-1.

            Appellate Counsel for Appellant: Major Jeffrey A. Davis.

            Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                     Before

                                 DUBRISKE, BROWN, and HARDING
                                     Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                     under Rule of Practice and Procedure 18.4.

PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred.* Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.

                 FOR THE COURT


                 LEAH M. CALAHAN
                 Clerk of the Court


* The Court-Martial Order (CMO) incorrectly reflects the date of the promulgating order as 19 November 2015 in the
header on pages 2 and 3 of the CMO. The correct date is 17 November 2015 as indicated on page 1 of the CMO and
consistent with the date of the action by the Convening Authority. We order promulgation of a corrected CMO to
accurately reflect the date of the order.